Citation Nr: 0122382	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant became permanently incapable of self-
support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946 and from March 1951 to September 1952.  He died on 
May [redacted], 1990.  The appellant is the veteran's son and was 
born on August [redacted], 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the appellant's claim of entitlement to permanent incapacity 
for self-support.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was born on August [redacted], 1954; his 18th 
birthday was on August [redacted], 1972.

3.  The evidentiary record does not show that the appellant 
was permanently incapable of self-support at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
based on permanent incapacity for self-support before 
attaining the age of 18 are not met.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 1991); 38 C.F.R. §§ 3.102, 3.356 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A birth certificate shows that the appellant was born on 
August [redacted], 1954.  The birth certificate lists the veteran as 
the appellant's father. 

Private treatment records, dated from September 1978 to 
February 2001, including records on file with the Social 
Security Administration (SSA) and Commonwealth of Virginia, 
Department of Vocational Rehabilitation, as well as a police 
accident report, were obtained by the RO.  These records show 
the appellant's complaints, diagnoses, and/or treatment 
following a September 1978 motor vehicle accident in which 
the appellant sustained massive head trauma resulting in, 
among other things, brain damage.  Interestingly, a medical 
history taken from the appellant's brother at the time of the 
appellant's September 1978 hospitalization noted that the 
appellant had no history of major medical problems.  See 
October 1978 discharge summary from Chippenham Hospital.  
Some of the post-1978 records noted that the appellant was 
unable to work secondary to the brain injury and resulting 
adverse symptomology.  The more contemporaneous of these 
records also show the appellant's complaints and/or treatment 
for psychiatric disorders variously diagnosed. 

The appellant and his brother testified at a personal hearing 
before the undersigned in April 2001.  At that time, the 
appellant reported that, while in high school, he socialized 
with his peers, had no difficulty at school, and graduated 
with a "C" average.  Next, he testified that, while in high 
school, he worked three jobs.  Specifically, he reported that 
he had worked for a year with a company called Publix, next 
he worked nine months as an usher with a company called 
Duphren, and thereafter he worked at a dog track.  He worked 
at the dog track until he graduated from high school.  
Following high school, he attended college and lived with his 
brother.  However, his mother had a stroke nine months into 
his first year and so he left college and moved back home.  
At that time, he resumed his job at the dog track.  He stayed 
with the dog track for approximately two more years.  The 
appellant reported that in 1978 he was in a severe motor 
vehicle accident and, while he had had a number of jobs since 
that time, he had had problems holding those jobs.  The 
appellant, except for a short period in 1977, lived with his 
mother until her death in 1998.  Currently, because of 
psychiatric problems, the appellant lives in a "Home."  
Lastly, he reported that, while he first manifested emotional 
problems while in middle or high school, the first time he 
received treatment for these problems was after his 1978 
motor vehicle accident.

The appellant's brother testified that the appellant, in 
second grade, was diagnosed with dyslexia and attended a 
"special school."  He next testified that a school bus driver 
sexually molested the appellant while he was in fourth grade, 
approximately 1964 or 1964, and he thereafter developed 
psychiatric problems.  It was next reported that, because of 
a deal with the school, a criminal complaint about the 
assault was never filed.  Nonetheless, from that time 
forward, the veteran had psychiatric problems, some revolving 
around his sexuality and self-esteem.  Additionally, the 
appellant's brother testified that, contrary to the 
appellant's earlier testimony, the appellant had not lived on 
his own until 1998.  Next, he testified that he, along with 
his mother, the appellant, and possibly their father, 
suffered from depression.  The appellant's brother also 
testified that the appellant was incapable of taking care of 
his own finances and that he took care of them.

Lastly, the appellant and his brother testified that, while 
the appellant suffers from several problems that cause him to 
be unable to take care of himself, the first time the 
appellant received treatment for these problems was in 1978 
following the motor vehicle accident.  They also testified 
that there are no pre-1978 medical records available that 
would show the appellants complaints, diagnoses, or treatment 
for any of the problems that the appellant claims renders him 
permanently incapable of self-support. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom, Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

A review of the history of this appeal shows that the 
appellant and his brother testified that, there were no pre-
1978 medical records or police reports available that could 
be obtained in support of the appellant's assertions that he 
became permanently incapable of self-support prior to his 
18th birthday.  The appellant has had an opportunity to offer 
evidence and testimony, and has made arguments and submitted 
evidence on the merits of his claim.  In addition, the RO has 
obtained and associated with the record voluminous private 
treatment records which show the appellant's complaints, 
diagnoses, and/or treatment for the disabilities that he 
claims renders him incapable of self-support.  Given the 
appellant's and his brother's testimony, there is no 
reasonable possibility that further development would aid in 
substantiating the claim.  Thus, VA has complied with its 
duty to assist the appellant in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self-
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.57(a) (2000).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self-
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.315(a) (2000).

In order to be eligible for VA benefits under 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  Further pertinent criteria are listed at 38 C.F.R. 
§ 3.356(b), which state as follows: 

Rating determinations will be made solely 
on the basis of whether the child is 
permanently incapable of self-support 
through his own efforts by reason of 
physical or mental defects.  The question 
of permanent incapacity for self-support 
is one of fact for determination by the 
rating agency on competent evidence of 
record in the individual case.  Rating 
criteria applicable to disabled veterans 
are not controlling.  Principal factors 
for consideration are:

(1) The fact that a claimant is earning 
his or his own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like. In those cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  38 
C.F.R. § 3.356 (2000).

The veteran died in May 1990.  The appellant (the child of 
the veteran) was born in August 1954.  Thus, he attained the 
age of 18 in August 1972.

After analyzing the evidence summarized above in light of the 
contentions of the appellant, it is determined that the 
appellant's claim must be denied.  At the outset, the 
determination of the appellant's status regarding permanent 
incapacity turns on evidence of his physical condition due to 
his mental and physical state at age 18 or before.  Dobson v. 
Brown, 4 Vet. App. 443 (1993).  Considering first the 
statements of the appellant and his brother, asserting that 
the appellant was "helpless" prior to attaining the age of 18 
as a result of a learning disability first diagnosed in 
second grade and psychiatric problems arising from a sexual 
assault that occurred while in fourth grade, they are of 
minimal probative value as there is no indication that either 
the appellant or his brother have the medical expertise to 
determine whether the appellant was permanently incapacitated 
during his childhood as a result of illness or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the appellant and his brother are competent to describe what 
they observed, there is no clinical opinion to corroborate 
there assertion that the appellant was permanently incapable 
of self-support at or before the age of 18.  In fact, the 
appellant testified that, he not only graduated high school 
and attended college, but while in high school he held 
several jobs.  In addition, he further testified that, while 
he left college after only nine months to help his mother 
following her stroke, upon going home he resumed a job that 
he had had while in high school and stayed at that job for 
several years.

With regard to the clinical evidence of record, there is 
simply no medical evidence documenting that the appellant had 
the severe medical disability necessary to warrant 
entitlement to the benefits sought.  Although the appellant 
was hospitalized for extensive periods, beginning in 
September 1978 (when he was 24), for residuals of his motor 
vehicle accident, including brain damage, the hospital 
records do not reflect that the appellant was "permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18."  In fact, a 
medical history taken from the appellant's brother at the 
time of the appellant's September 1978 hospitalization noted 
that the appellant had no history of major medical problems.  
In short, the record does not contain clinical evidence or 
opinion from which it can reasonably be concluded that the 
criteria of 38 C.F.R. § 3.356 are met.

It is determined that the "positive" evidence as to the 
existence of a permanently incapacitating disability before 
the appellant attained the age of 18 is overcome by the 
"negative" evidence of record, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As the preponderance of the evidence is against the 
appellant's claim for VA benefits on the basis of permanent 
incapacity for self-support before attaining the age of 18, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-2099 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).



ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

